Title: To John Adams from Edmund Jenings, 16 May 1782
From: Jenings, Edmund
To: Adams, John



Brussels May. 16. 1782
Sir

I take the Liberty of writing to your Excellency this Letter, expresly to recommend my Friend Mr Ridley to your Excellencys Notice. I Knew Him long in England and Ever found Him warm, Active and Affectionate to the Cause of America, we left the Ennemys Country together. He has since been in America where He signalized Himself, in being very instrumental in providing Vessels for transporting Genl Washingtons Troops, from the Head of Chesepeak to York Town, and in raising a Body of 80 Horse, in which He acted as Adjutant and Treasurer refusing any higher Post. He had the Honor of Chacing Tarllton. He has the Esteem of General Washington Lincoln and the Marquis de la Fayette, and indeed He is most intimate with the Latter and has the Confidence of the State of Maryland, from which He has now a Commission of some Trust.
I need not perhaps have mentioned the preceding circumstances to recommend my Friend to your Excellencys Acquaintance. I Know not either your Excellency or Him, if He does not recommend Himself more strongly, to your Approbation and Esteem, than any words of mine can do; for I think you will find in Him a Knowledge of Men and Things, an Integrity Firmness and Candor, not usually met with. He has a great respect for your Excellency and He Knows other people.
I am with the greatest Consideration Sir your Excellencys Most Obedient Humble Servant

Edm: Jenings

